Title: From George Washington to William Tilghman, 3 April 1791
From: Washington, George
To: Tilghman, William

 

Sir,
Mount Vernon April 3d 1791.

The enclosed letters contain all the information I can give respecting the proceedings of Colvils Executors against Mr Sydney George. It will appear from these (as I think I mentioned to you) that the bond had been considered as lost, and that, the only resort, in case of non-payment was supposed to be to a Court of Chancery. Whether such a suit was instituted by Mr Chalmers is more than I am able to inform you, or whether any farther correspondence took place between Mr West & him does not appear from any papers I possess, or have access to.
It will be recollected that our dispute with G. Britain commenced soon after the interchange of the enclosed letters, and that the Courts of Justice were long shut up. During this period Mr John West, the acting Exr, died; Mrs Francina Colvil Executrix of the Will having done so before him. By these events I became the only surviving Exr and it must be noticed that from the year 1774 until the close of the War I was from home, and unable to give attention to this, or any other private concern—that previous thereto the Execution of the Will rested nearly, if not wholly, upon Mr John West—and that it is but lately that the bond has been recovered.
Under these circumstances I pray you to apply to the Representative of Mr Sydney George for payment of it—and in case of refusal to bring suit thereon, that in any event my administration in this particular may stand Justified. Through any channel you may direct, your fee & the cost of Suit shall be paid. I am Sir Your Most Obedient Servt

Go: Washington

